UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 16, 2011 FUNCTION(X) INC. (Exact name of registrant as specified in charter) Delaware 001-33902 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 902 Broadway New York, New York (Address of principal (Zip Code) executive offices) Registrant’s telephone number, including area code: (212)838-3100 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On December 16, 2011, Function(x) Inc. (the “Registrant”) held its 2011 Annual Meeting of Stockholders at which the stockholders (i) elected eight (8) directors to serve on the Registrant’s Board of Directors until the next annual meeting of stockholders and until their respective successors are duly elected and qualified and (ii) ratified the appointment of BDO USA LLP as the Registrant’s independent registered public accounting firm for the fiscal year ending June 30, 2012. The final stockholder voting results for these matters are as follows: 1.Election of Directors: For Against Non-Votes* Robert F.X. Sillerman 0 Janet Scardino 0 Benjamin Chen 0 Peter C. Horan 0 John D. Miller 0 Mitchell J. Nelson 0 Joseph F. Rascoff 0 Harriet Seitler 0 2.Ratification of the appointment of BDO USA LLP as the Registrant’s independent registered public accounting firm for the fiscal year ending June 30, 2012: For Against Abstain Non-Votes* 0 0 *Estimate SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FUNCTION(X) INC. By: /s/ Mitchell J. Nelson Name: Mitchell J. Nelson Title: Executive Vice President, General Counsel and Secretary DATE: December 19, 2011
